                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:17-cr-0054(6)
                                          JUDGE JAMES L. GRAHAM
MILAHN M. WRIGHT

                         REPORT AND RECOMMENDATION

      Defendant previously pleaded not guilty to a Superseding
Indictment charging him with conspiracy to commit bank fraud in
violation of 18 U.S.C. § 1349 (Count 1), and bank fraud in violation
of 18 U.S.C. §§ 1344, 2 (Count 8). Superseding Indictment, ECF No. 38.
The Superseding Indictment also contains a forfeiture count. The
United States of America and defendant thereafter entered into an
amended plea agreement, executed pursuant to the provisions of Rule
11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to enter a plea of guilty to Count 1 of the
Superseding Indictment.1    On December 17, 2018, defendant, accompanied
by his counsel, appeared for a change of plea proceeding.       Defendant
consented, pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea
before a Magistrate Judge.    See United States v. Cukaj, 2001 WL
1587410 at *1 (6th Cir. 2001)(Magistrate Judge may accept a guilty plea
with the express consent of the defendant and where no objection to
the report and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the

      1 Under the Amended Plea Agreement, defendant agreed to the forfeiture

provision contained in the Superseding Indictment, and agreed to a
restitution obligation. The Amended Plea Agreement also includes an appellate
waiver provision which preserves only certain claims for appeal or collateral
challenge.


                                      1
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics or alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Superseding
Indictment and the consequences of his plea of guilty to Count 1.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the Amended Plea Agreement signed by him, his attorney and the
attorney for the United States and filed on December 17, 2018,
represents the only promises made by anyone regarding the charges in
the Superseding Indictment.    Defendant was advised that the District
Judge may accept or reject the Amended Plea Agreement and that, even
if the Court refuses to accept any provision of the Amended Plea
Agreement not binding on the Court, defendant may nevertheless not
withdraw his guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Amended Plea
Agreement.    He confirmed that he is pleading guilty to Count 1 of the
Superseding Indictment because he is in fact guilty of that offense.
The Court concludes that there is a factual basis for the plea.
     The Court concludes that defendant’s plea of guilty to Count 1 of
the Superseding Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charge and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Superseding Indictment be accepted.    Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




December 17, 2018                             s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge




                                     3
